DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Insofar as Applicant’s remarks regarding Dolson et al. (US PGPub 2008/0253144 A1) are Applicable to the current rejection, Applicant argues that since Dolson et al. teaches making the lengths substantially the same, the result would not have the proximal end of the light guide segments extend beyond the protruding flange of the collar.  However, as seen in fig. 5 of Dolson et al., even though the light guide segments 40 and the mounting portion 44 are substantially corresponding in height, they are depicted with the light guide segments 40 extending proximally beyond the proximal end of the proximal end of the mounting portion 44 and still achieve the desired effect of substantially constant air gap (Paragraph 32).  That is, even though the claim requires the local height of the collar to correspond substantially to a length of a respective light guide segment, this does not require that the lengths be exactly the same.  Dolson et al. even explicitly recites that the mounting portion 44 and light guide segments 40 have “substantially the same length” in order to even out thermal expansion while still depicting slightly protruding proximal end light guide segments (Fig. 5).  Applicant’s own device also have corresponding lengths X, Y, with protruding light guide segments as 

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 7/2/2021 have been considered.

Specification
	The amendments filed 8/2/2021 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Rejections - 35 USC § 112
	The amendments filed 8/2/2021 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (DE 2016 124800 A1, of record, citations herein refer to the attached machine translation) in view of Dolson et al. (US PGPub 2008/0253144 A1), or alternatively in further view of Stoehr et al. (US PGPub 2019/0063708 A1).
	As to claim 1, Braun et al. discloses (Fig. 3) a light guide module for a primary optical assembly of a motor vehicle lighting device, the light guide module comprising: at least two elongated light guide segments 12 arranged next to one another, each of the at least two light guide segments 12 having a proximal end (proximate 102) with a light coupling face and a distal end (proximate 16), the distal ends of the light guide segments leading into a light exit face of the light guide module and a length of the light guide segments being defined by a distance between the proximal end and the distal end; and a collar (17 and adjacent piece that extends left-right in Fig. 3) that extends at least in sections around the light exit face, with the proximal end section of the collar being a protruding flange 17, and wherein the proximal ends of the light guide segments 12 extend beyond the protruding flange of the collar 17 (in the leftward direction as depicted in Fig. 3).

    PNG
    media_image1.png
    743
    446
    media_image1.png
    Greyscale
Braun et al.
	Braun et al. discloses the collar 17 having local height in the left-right direction of Fig. 3, the local height being defined by a distance between a proximal end section of the collar and a distal end section of the collar, but is silent as to the collar having a local height the corresponds substantially to a length of the respective light guide segment nearest adjacent to the collar, wherein the collar 17 has a local height that corresponds substantially to a length of the respective light guide segment nearest adjacent to the collar.
Dolson et al. teaches (Figs. 1, 3a and 5) making the mounting portion 44 to be substantially the same height (length) as the light guide segment 40 in order to maintain 

    PNG
    media_image2.png
    474
    645
    media_image2.png
    Greyscale
Dolson et al.

    PNG
    media_image3.png
    353
    406
    media_image3.png
    Greyscale
Dolson et al.

    PNG
    media_image4.png
    566
    929
    media_image4.png
    Greyscale
Dolson et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the collar (#17 of Braun et al.) correspond substantially in height (by extending the depth of hole 21a of Braun et al.) with the light guide segments in order to maintain the distance between the entry face and the light source, as taught by Dolson et al.  Furthermore, one having ordinary skill in the art would find it obvious to make the proximal end of the light guide segments slightly longer than the mounting portion (#17 of Braun et al.), but still corresponding substantially in length since it is taught as a suitable arrangement as taught by Dolson et al. and in order to allow space for the thickness of the support surface 21 of Braun et al.  

	Alternatively, Stoehr et al. teaches (Fig. 2) including a collar 32 that surrounds the optical unit 8 and light exit face 26 (Paragraph 71).

    PNG
    media_image5.png
    326
    557
    media_image5.png
    Greyscale
Stoehr et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the collar surround the light exit face, since the selection from among known suitable extents of the collar for its known purposes is generally within the abilities of one having ordinary skill in the art.
	As to claim 2, Braun et al. in view of Dolson et al., or alternatively in further view of Stoehr et al. teaches (Braun et al. Fig. 3) that the collar 17 surrounds the light guide segments 12, and wherein the collar 17, between the proximal end section and the distal end section, runs substantially parallel to the respective nearest adjacent light 
	As to claim 3, Braun et al. in view of Dolson et al., or alternatively in further view of Stoehr et al. teaches (Braun et al. Fig. 3) teaches that the light coupling faces 14 of the light guide segments 12 are arranged in a common plane. (Braun et al. Fig. 3)
	As to claim 5, Braun et al. in view of Dolson et al., or alternatively in further view of Stoehr et al. teaches that the light guide module is made of silicone (Braun et al. Paragraphs 10 and 21).
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. in view of Dolson et al., or alternatively in further view of Stoehr et al. as applied to claim 1 above, and further in view of Sikkens et al. (US PGPub 2013/0051014 A1).
	As to claim 4, Braun et al. in view of Dolson et al., or alternatively in further view of Stoehr et al. is silent as to the light exit face being concavely curved.
	Sikkens et al. teaches (Figs. 4 and 5) concavely curving the light exit face in order to correspond to the focal distance of subsequent optic 2 in order to increase sharpness and decrease aberrations (Paragraph 37) in use with a subsequent optic 2. 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the mounting structure of Braun et al. in view of Dolson et al., or alternatively in further view of Stoehr et al. to a device of the type of Sikkens et al. with a concavely curved light exit face in order to apply the advantages of the mounting structure of Braun et al. in view of Dolson et al., or alternatively in further view of Stoehr .

Claims 7 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. in view of Dolson et al., or alternatively in further view of Stoehr et al. as applied to claim 1 above, or alternatively further in view of Spinger et al. (US PGPub 2019/0338930 A1).
As to claim 7, Braun et al. in view of Dolson et al., or alternatively in further view of Stoehr et al. teaches A primary optical assembly of a motor vehicle lighting device (Braun et al. Fig. 1 #1) comprising: the light guide module according to claim 1 (see rejection of claim 1); a support frame 20; and a mounting bracket 30, wherein the proximal end section of the collar is the flange 17 and the flange 17 is disposed between the support frame 20 and the mounting bracket 30 such that the proximal end section of the collar 17 bears against the support frame 20 (Paragraph 26).
	As to element 30 of Braun et al. being a bracket, since it functions to fixedly position the primary optic, it is a bracket.
	Taudt et al. in view of Smith, or alternatively in further view of Dolson et al. teaches a primary optical assembly of a motor vehicle lighting device comprising: 11Attorney Docket No. 1060/0210PUS1 a light guide module according to claim 1; a support frame (Smith #110, 112), but is silent as to Applicant’s claimed and a mounting bracket, wherein the light guide module is disposed between the support frame and the mounting bracket such that the proximal end section of the collar bears against the support frame.

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a mounting bracket to secure the optical device by screw and clamping connection of the flange to the support frame, since the selection from among known suitable mounting arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.
	As to claim 8, Braun et al. in view of Dolson et al., or alternatively in further view of Stoehr et al. and Spinger et al. teaches that the mounting bracket surrounds the light guide module.  (Braun et al. Figs. 2 and 3, #30; Spinger et al. Figs. 1 and 4) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.Y.H/Examiner, Art Unit 2875                       

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875